per curiam:
El Ledo. Milton J. Rúa Cabrer fue acusado y finalmente convicto mediante alegación preacordada de culpabilidad en el Tribunal de Distrito Federal para el Dis-trito de Puerto Rico por cuatro (4) cargos criminales cons-titutivos cada uno del delito de fraude.(1)
Habiendo recaído sentencias finales y ya firmes por los referidos delitos y constituyendo el delito de fraude un de-lito grave que implica depravación moral, procede que se separe indefinidamente al Sr. Milton J. Rúa del ejercicio de la abogacía en Puerto Rico. Véanse: See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735); In re Flores Betancourt, 119 D.P.R. 479 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Ríos Ruiz, 129 D.P.R. 666 (1991).

Se decreta, por lo tanto, la separación del Sr. Milton J. Rúa Cabrer del ejercicio de la abogacía y se ordena que se borre su nombre del Registro de Abogados del Tribunal Supremo.

El Juez Asociado Señor Hernández Denton se inhibió.

(1) “Frauds and Swindles and Bank Fraud”. Criminal 92-32 (JAF).